The record shows that appellant was indicted and tried under the name of C. W. Miller. There was no suggestion of misnomer. Appellant now claims that there is no evidence showing that C. W. Miller committed the offense charged. His contention is based on the testimony of Mr. Davis, who swore that he talked to "Charlie Miller, the defendant," and further, said witness related facts told him by "Charlie Miller, the defendant," which led to the recovery of the stolen property, and plainly pointed to the person talking to Mr. Davis as the party guilty of taking or receiving the stolen car. We do not think the fact that Mr. Davis in telling what the defendant said to him, referred to the defendant as Charlie Miller, would support any reasonable contention that this defendant C. W. Miller, and the Charlie Miller referred to by Mr. Davis were not one and the same person. We think the contrary plainly appears. In Plumley v. State, 8 Texas App., 530, the accused was indicted as Bud Plumley. He suggested misnomer and had his named inserted in the pleadings as Perry B. Plumley. The jury's verdict found "The defendant, Bud Plumley, guilty," etc. This court held that the insertion of the name Bud Plumley in the verdict did not vitiate it or raise any question as to who was so found guilty by the jury.
The motion for rehearing will be overruled.
Overruled.